Citation Nr: 1307324	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for varicose veins of the right leg.  

2.  Entitlement to an initial rating in excess of 20 percent for varicose veins of the left leg.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from July 1952 to September 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a statement, received by the RO in July 2009, the Veteran withdrew his request for a Board hearing.

The case was remanded by the Board in January 2011 and July 2012 so that VA compensation examinations could be performed.  This was accomplished and the case has been returned for appellate consideration.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the rating period prior to March 12, 2011, the varicose veins of the Veteran's right lower extremity were primarily manifested by large prominent varicose veins that extended from below the knee up to the groin area, with complaints of swelling; without a demonstration of pitting edema or venostasis skin changes.  

2. For the rating period prior to March 12, 2011, the varicose veins of the Veteran's left lower extremity were primarily manifested by large prominent varicose veins that extended from below the knee up to the groin area, with complaints of swelling; without a demonstration of pitting edema or venostasis skin changes.  

3. For the rating period from March 12, 2011, the varicose veins of the Veteran's right leg were primarily manifested by persistent edema and persistent stasis dermatitis, without evidence of subcutaneous induration or persistent ulceration.  

4. For the rating period from March 12, 2011, the varicose veins of the Veteran's left leg were primarily manifested by persistent edema and persistent stasis dermatitis, without evidence of subcutaneous induration or persistent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for varicose veins of the right lower extremity were not met prior to March 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7120 (2012).  

2.  The criteria for an initial rating in excess of 20 percent for varicose veins of the left lower extremity were not met prior to March 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 (2012).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased initial of 40 percent for varicose veins of the right lower extremity were met as of March 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.104, Code 7120 (2012).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased initial rating of 40 percent for varicose veins of the left lower extremity were met as of March 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.104, Code 7120 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490  A March 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a March 2012 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claims, most recently in March 2012.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of service connection, October 15, 2007, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


Rating Varicose Veins of the Lower Extremities

Service connection for varicose veins of each lower extremity was granted by the RO in a June 2008 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 7120 and increased to 20 percent in March 2012 from the effective date of service connection in October 2007.  

On examination by VA in May 2008 the Veteran denied having any significant leg edema.  He had not had any problems with venostasis or stasis dermatitis or ulcers.  He tried to wear support stockings, but stated that he could not afford expensive compression stockings.  On examination, the lower extremities showed large prominent varicose veins of both lower extremities with the left being worse than the right.  The varicosities extended up to the groin area.  There were no venostasis skin changes noted.  There was no induration, increased heat or erythema.  There was no pitting edema noted.  The veins were compressible.  The diagnoses were varicose veins of the lower extremities.  

VA outpatient treatment records dated through June 2009 include treatment in September 2008 for his varicose veins.  At that time, the Veteran's legs continued to ache with examination showing markedly distended varicosities of both legs without edema or stasis changes.  

An examination was conducted by VA on March 12, 2011.  At that time, the Veteran had varicosities of both medial thighs and the left calf on standing.  There was generalized vascular redness of the dorsum of the feet and there were a few superficial varicosities of both dorsal feet in the standing position.  While supine and with the legs elevated, the varicosities drained.  In the left lower extremity, there was mild residual tenderness to palpation over the varicosities, but there was no inflammation or ulceration or general skin changes.  There was a healed superficial 6 cm scar in the left groin, a 1 cm circular scar at the left medial knee, and a 5 cm vertical scar in the anterior aspect of the left ankle.  The scars were not tender, hypertrophic or adherent.  The right groin scar seemed to be somewhat disfiguring, but it was in a hidden fold.  The arterial circulation of both lower extremities was 2+ and equal from the femorals to the dorsalis pedis arteries.  The toenails blanched appropriately and filled readily in the non-dependent position.  In the dependent position, there was congestion and redness of the feet and toes.  The feet were warm and dry without evidence of any skin breakdown.  The diagnoses were venous insufficiency with varicosities of both legs, and benign surgical scars of both legs.  Photographs of the Veteran's legs were provided with the examination report.  

On VA examination in August 2012, the diagnosis was bilateral varicose vein.  A that time, it was reported that the Veteran had not had any significant change in his condition since the last compensation examination in 2011.  The Veteran reported daily swelling in both legs from the groin to the ankles.  He was not on medication for the disability, but wore over-the-counter support hose.  He reported daily aching pain and stated he could walk about 1-1/2 miles with a cane.  There was no cramping with exercise and resting and elevation helped the pain.  On examination, symptoms of his varicose veins included aching and fatigue after prolonged walking or standing that were relieved by elevation of the extremity.  Persistent stasis pigmentation or eczema and intermittent edema were seen in both legs.  The examiner remarked that the Veteran's bilateral varicose veins were moderately debilitating, with no changes in the symptoms since the last compensation examination in 2011.  The color photographs taken in connection with the 2011 examination showed bilateral varicose veins and skin stasis dermatitis that was consistent with blood extravasation due to the bilateral varicose veins.  

Varicose veins, with intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, a 10 percent rating is warranted.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent rating.  Varicose veins, with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, will be rated as 40 percent disabling.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration will be rated as 60 percent disabling.  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined.  38 C.F.R. § 4.104, Code 7120.  

Review of the record shows that, initially, the Veteran's bilateral varicose veins were manifested by large prominent varicose veins that extended from below the knees up to the groin area.  While the Veteran had complaints of swelling, there was no demonstration of pitting edema.  Neither were venostasis skin changes noted and there was no induration, increased heat or erythema.  Outpatient treatment records in September 2008 also showed no demonstration of persistent edema or persistent stasis dermatitis.  As such, there is no basis for the Board to assign a rating in excess of the initial 20 percent rating.  

March 12, 2011, the Veteran underwent a compensation examination at which time photographs of the Veteran's varicose veins were taken.  In August 2012, a VA examiner noted persistent stasis dermatitis that was unchanged from the photographs taken in March 2011.  As such, the Veteran's bilateral varicose veins are first shown to have persistent stasis dermatitis, which is one of the specific symptoms necessary for the assignment of a 40 percent rating for each lower extremity.  The August 2012 examination report also noted persistent edema, another of the symptoms that meets the criteria for a 40 percent rating.  As such, the Board finds that, with the resolution of reasonable doubt, a 40 percent rating is warranted for varicose veins of each lower extremity from March 12, 2011.  

The examination reports do not demonstrate symptoms of subcutaneous induration or persistent ulceration.  As such, the criteria for a 60 percent rating for either lower extremity is not warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's bilateral varicose vein symptoms directly correspond to the schedular criteria for the 20 percent evaluation prior to March 12, 2011 and directly correspond to the 40 percent evaluation thereafter.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral varicose vein disabilities, and no referral for an extraschedular rating is required.  

						(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for varicose veins of the right lower extremity prior to March 12, 2011, is denied.  

A rating in excess of 20 percent for varicose veins of the left lower extremity prior to March 12, 2011, is denied.  

A rating of 40 percent for varicose veins of the right lower extremity as of March 12, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

A rating of 40 percent for varicose veins of the left lower extremity as of March 12, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


